BUFFINGTON, Circuit Judge.
In this ease, a suit to recover alleged damages caused by the defendant not drilling a well on premises leased for gas and oil, the court, refusing a new trial, entered judgment for reasons stated in its opinion printed above for the defendant. Whereupon the plaintiff took this appeal.
The facts in the case, the pertinent writings, and the questions involved are set forth in detail in such opinion. After a study of the record, we find ourselves in accord with the holdings of the trial judge, and we avoid needless repetition by adopting his opinion as the opinion of this court.
The judgment of the court below is therefore affirmed.